DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on June 2, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 5-8, 10-17, 20, 22 and has canceled claims 2 and 23.  
Claims 1, 3-22 and 24 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 22 (dependent from claim 20) has been amended to dependent from the method steps of manufacture recited in claim 1.  Claim 22 recites to include at least three second grating elements, but the method of steps recited in claim 1 do not enable the formation of the these three second grating elements.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amended phrase “for a near-to-eye display or head-up display and inorganic materials having a refractive index higher than 1.7” recited in the amended claim 1 is confusing and indefinite since it is not clear what considered to be these “inorganic materials” since there is no logical and structural relationships to other parts of the claims.  This makes the scopes of the claims really unclear.  
Claim 1 has been amended to recite the phrase “the temporary elements being arranged in a periodic pattern comprising at least two subsections” that is confusing and indefinite, it is not clear if this phrase means that the subsections are periodic subsection?  If so please correct the phrase to make the scopes clear.  
Claim 1 has been amended to recite the phrase “the temporary elements being arranged in a periodic pattern comprising at least two subsections having different element characteristics wherein said element characteristics cover the geometry elements which each period” that is confusing and indefinite.  It is not clear what considered to be the “geometry of the elements”.  It is noted that width or height of each of the element may considered to be “geometry” of the elements but number of the elements is not considered to be geometry of the elements.  
The scopes of claim 3 are confusing and indefinite since it depends from a canceled claim.  
Claim 20 has been amended to include the phrase “each subsection of the pattern comprises at least two first grating elements” that is confusing and indefinite, since it is not clear what considered to be the “subsection”.  If this “subsection” is the same as the subsection stated in the based claim (claim 1) then please also correct to make the phrase as “periodic subsection”.  
Claim 20 has been amended to include “the grating elements”, “at least two first grating elements” and “two adjacent subsections comprising at least two first grating elements” that are confusing and indefinite, it is not clear how the “grating elements” relate to the “at least two first grating elements”.  It is also not clear the two first grating elements are only within each subsection or not.  
Claim 20 has been amended to include phrase “element characteristics cover the geometry of elements within each period” that is confusing and indefinite since it is not clear what considered to be the geometry of the elements.  
Furthermore it is not clear if “the dimensional characteristics” and the “element characteristics” are the same or not.  It also not clear how to definitely define the two characteristics.  
The scopes of claim 22 are confusing and indefinite since it is not clear what are these “second grating elements” and how do they relate to the method steps of its based claim.  It is noted that claims 20-22 and 24 have been amended to depend from claim 1.  
The scopes of claim 24 are confusing and indefinite since it is not clear how does “waveguide display” related to “near-to-eye display or head-up display” recited in its based claim (claim 1).  The amendment has made claim 24 to depend from claim 1.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  of the prior art references considered none has disclosed a method for manufacturing a modulated optically diffractive grating wherein the method comprises the step of providing a substrate, step of manufacturing a plurality of temporary elements onto the substrate, the temporary elements being arranged in a periodic pattern comprising at least two periodic subsections, each having different element characteristics comprising width and/or height within the periodic subsection, step of depositing onto the substrate a first deposition layer, comprises an inorganic materials having a refractive index higher than 1.7, so as to at least partially cover the temporary elements with the first deposition layer, the step of removing the temporary elements from the substrate in order to form onto the substrate the modulated diffractive grating of the first grating elements made of the first deposition layer, the grating comprising within each periodic subsection a plurality of first grating elements and one or more gaps between the first grating elements and the step of depositing onto the substrate a second deposition layer after removing the temporary elements in order to at least partially fill said gaps within each periodic subsection to form a plurality of second grating elements.
Response to Arguments
Applicant's arguments filed on June 2, 2022 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872